Citation Nr: 0021379	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1991 for the award of Dependency and Indemnity Compensation 
(DIC) benefits based on the veteran's service-connected 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased Vietnam 
Era veteran.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 1998, the Board denied the appellant's claim seeking 
an earlier effective date for the award to her of DIC 
benefits based on the veteran's death in February 1986 due to 
metastatic soft tissue sarcoma.  An appeal was subsequently 
taken to the U.S. Court of Appeals for Veterans Claims 
(hereinafter the Court) which, by Order dated in December 
1999, vacated the Board's June 17, 1998 decision and remanded 
the matter for further expeditious development based upon a 
Motion for Remand filed by the Secretary in July 1999.  


REMAND

The appellant alleges that she filed an application for 
Social Security benefits shortly after the veteran's death 
(see March 1998 transcript, pp. 2-3) which may qualify as an 
earlier claim for DIC under 38 C.F.R. § 3.153.  A copy of 
this application form, stamped to show the date of receipt by 
the Social Security Administration, is not currently of 
record, and must be obtained in order to complete the 
evidentiary record in this case.  

It has been pointed out by the Secretary and the Court that 
this earlier claim may qualify the appellant for an earlier 
effective date for her DIC award under the May 1991 Final 
Stipulation and Order issued in the case of Nehmer v. United 
States Veterans Administration, et. al., 712 F.Supp. 1404 
(N.D.CA. 1989), as supplemented by the District Court's 
further ruling on February 11, 1999.  If a copy of the 
appellant's Social Security application can be obtained, the 
RO should review the claim for an earlier effective date 
under these additional criteria.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should write to the Social 
Security Administration and request a 
copy of the appellant's application for 
death benefits from that agency, stamped 
to show the date of receipt by the Social 
Security Administration.  This document 
should be incorporated into the 
evidentiary record when received.  

2.  The RO should then review the entire 
evidentiary record and readjudicate the 
appellant's claim for an earlier 
effective date for DIC, taking into 
account the instructions contained in 
Veterans Benefits Administration (VBA) 
Fast Letter 99-86, or any subsequent 
guidelines issued by VBA.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



